Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 4/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on 16289413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:   an electrical energy conversion component, comprising an energy storage device, a first set of switches and a second set of switches; a heating interface component comprising a plurality of heating interfaces connected to the energy storage device via the first set of switches to form a first heating loop and connected to the energy storage device via the second set of switches to form a second heating 10 loop, each of the plurality of heating interfaces being configured to be connected to a battery pack of one vehicle; and a heating control module configured to control a direction of electrical energy transfer between the electrical energy conversion component and the battery pack, in combination with the remaining limitations of independent claims.
Claim 8:  detecting a connection state between each of the plurality of heating interfaces in the heating interface component and the battery pack; obtaining security detection information for the battery pack in a fully connected state; and controlling an on/off state of the first set of switches and an on/off state of the second set of switches in response to the security detection information for the battery pack being normal, such that at least one heating sub-cycle is performed in a heating process for the battery pack until a predetermined heating condition is met, wherein the method comprises, in each heating sub-cycle: switching on the first set of switches and switching off the second set of switches, such that a first electrical energy transfer is conducted between the energy storage device and the battery pack via the heating interface component; and switching off the first set of switches and switching on the second set of switches in response to a predetermined electrical energy transfer condition being met, such that a second electrical energy transfer is conducted between the energy storage device and the battery pack via the heating interface component, wherein each of the first electrical energy transfer and the second electrical energy, in combination with the remaining limitations of independent claims.  
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859